Exhibit 10.2

 

8% PER ANNUM, $62,500 CONVERTIBLE NOTE

 

FOR VALUE RECEIVED, PositiveID Corp, a Delaware corporation (the “Maker” of this
Security) with at least 250,000,000 common shares issued and outstanding, issues
this Security and promises to pay to Circadian Group, an Ontario, Canada
corporation, or its Assignees (the “Holder”) the Principal Sum along with the
Interest Rate (8% per year, simple interest) and any other fees according to the
terms herein. This Note will become effective upon execution by both parties
(the “Effective Date”).

 

The Principal Sum is $62,500 (sixty two thousand five hundred) plus accrued and
unpaid interest and any other fees. The Consideration is $62,500 (sixty two
thousand five hundred). The Consultant shall be owed $62,500 of Consideration
upon closing of this Note. The note shall bear simple interest of 8% per year
accruing from the date signed.

 

1)MATURITY:

 

The Maturity Date is two years from the Effective Date of each payment (the
“Maturity Date”) and is the date upon which the Principal Sum of this Note, as
well as any unpaid interest and other fees, shall be due and payable.

 

2)CONVERSION:

 

a)The Conversion Price shall be the lesser of $0.02 or 75% of the volume
weighted average of the three lowest closing bid prices in the 10 trading days
prior to the conversion;    

b)Unless otherwise agreed in writing by both parties, at no time will the Holder
convert any amount of the Note into common stock that would result in the Holder
owning more than 4.99% of the common stock outstanding;    

c)The Maker may not make further payments on this Note prior to the Maturity
Date without written approval from the Holder;    

d)The Holder has the right, at any time after the Effective Date, at its
election, to convert all or part of the outstanding and unpaid Principal Sum and
accrued interest into shares of fully paid and non-assessable shares of common
stock of the Maker as per this conversion formula: Number of shares receivable
upon conversion equals the dollar conversion amount divided by the Conversion
Price;    

e)Conversions are to be delivered to the Maker and Transfer Agent by method of
the Holder’s choice (including but not limited to email, facsimile, mail,
overnight courier, or personal delivery), and all conversions shall be cashless
and not require further payment from the Holder. The Maker shall have been
thereafter deemed to have irrevocably confirmed and irrevocably ratified such
notice of conversion and waived any objection thereto.    

f)The Maker shall deliver the shares from any conversion to the Holder (in any
name directed by the Holder) within 3 (three) business days of conversion notice
delivery.    

g)If the Maker fails to deliver shares in accordance with the timeframe stated
in Section f, the Holder, at any time prior to selling all of those shares, may
rescind any portion, in whole or in part, of that particular conversion
attributable to the unsold shares and have the rescinded conversion amount
returned to the Principal Sum with the rescinded conversion shares returned to
the Maker (under the Holder’s and the Maker’s expectations that any returned
conversion amounts will tack back to the original date of the Note). In
addition, for each conversion, in the event that shares are not delivered by the
fourth business day (inclusive of the day of conversion), a penalty of $2,000
per day will be assessed for each day after the third business day (inclusive of
the day of the conversion) until share delivery is made; and such penalty will
be added to the Principal Sum of the Note (under the Holder’s and the Maker’s
expectations that any penalty amounts will tack back to the original date of the
Note).

 



 

 

 

3)RESERVATION OF SHARES: At all times during which this Note is convertible, the
Maker will reserve from its authorized and unissued Common Stock to provide for
the issuance of Common Stock upon the full conversion of this Note. The Maker
will at all times reserve at least 7,500,000 shares of Common Stock for
conversion.   

4)DEFAULT: The following are events of default under this Note: (i) the Maker
shall fail to pay any principal under the Note when due and payable (or payable
by conversion) thereunder; or (ii) the Maker shall fail to pay any interest or
any other amount under the Note when due and payable (or payable by conversion)
thereunder; or (iii) a receiver, trustee or other similar official shall be
appointed over the Maker or a material part of its assets and such appointment
shall remain uncontested for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; or (iv) the Maker shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; or (v) the Maker
shall make a general assignment for the benefit of creditors; or (vi) the Maker
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (vii) an involuntary proceeding shall be commenced or
filed against the Maker; or (viii) the Maker shall lose its status as “DTC
Eligible” or the Maker’s shareholders shall lose the ability to deposit (either
electronically or by physical certificates, or otherwise) shares into the DTC
System; or (ix) the Maker shall become delinquent in its filing requirements as
a fully-reporting Maker registered with the SEC; or (x) the Maker shall fail to
meet all requirements to satisfy the availability of Rule 144 to the Holder or
its assigns including but not limited to timely fulfillment of its filing
requirements as a fully-reporting Maker registered with the SEC, requirements
for XBRL filings, and requirements for disclosure of financial statements on its
website.

 

5)REMEDIES: In the event of any default, the outstanding principal amount of
this Note, plus accrued but unpaid interest liquidated damages, fees and other
amounts owing, in respect thereof through the date of acceleration, shall
become, at the Holder’s election, immediately due and payable in cash at the
Mandatory Default Amount. The Mandatory Default Amount means the greater of (i)
the outstanding principal amount of this Note, plus all accrued and unpaid
interest, liquidated damages, fees and other amounts hereon, divided by the
Conversion Price on the date the Mandatory Default Amount is either demanded or
paid in full, whichever has a lower Conversion Price, multiplied by the VWAP on
the date the Mandatory Default Amount is either demanded or paid in full,
whichever has a higher VWAP, or (ii) 150% of the outstanding principal amount of
this Note, plus 100% of accrued and unpaid interest, liquidated damages, fees
and other amounts hereon. Commencing five (5) days after the occurrence of any
event of default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at an interest rate equal to the lesser
of 18% per annum or the maximum rate permitted under applicable law. In
connection with such acceleration described herein, the Holder need not provide,
and the Maker hereby waives, any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a holder of the note until such time, if
any, as the Holder receives full payment pursuant to this Section 6. No such
rescission or annulment shall affect any subsequent event of default or impair
any right consequent thereon. Nothing herein shall limit the Holder’s right to
pursue any other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Maker’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note as required pursuant to the
terms hereof.

 

6)NO SHORTING: The Holder agrees that so long as this Note from the Maker to the
Holder remains outstanding, the Holder will not enter into or effect “short
sales” of the Common Stock or hedging transaction which establishes a net short
position with respect to the Common Stock of the Maker. The Maker acknowledges
and agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales.

 

7)ASSIGNABILITY: The Maker may not assign this Note. This Note will be binding
upon the Maker and its successors and will inure to the benefit of the Holder
and its successors and assigns and may be assigned by the Holder to anyone
without the Maker’s approval.

 



 

 

 

8)GOVERNING LAW. This Note will be governed by, and construed and enforced in
accordance with, the laws of the Province of Ontario, Canada, without regard to
the conflict of laws principles thereof. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the Provincial courts of Ontario or in the Canadian
federal courts. Both parties and the individuals signing this Agreement agree to
submit to the jurisdiction of such courts.

 

9)DELIVERY OF PROCESS BY THE MAKER TO THE HOLDER: In the event of any action or
proceeding by the HOLDER against the MAKER, and only by the HOLDER against the
MAKER, service of copies of summons and/or complaint and/or any other process
which may be served in any such action or proceeding may be made by the Holder
via U.S. Mail, overnight delivery service such as FedEx or UPS, email, fax, or
process server, or by mailing or otherwise delivering a copy of such process to
the MAKER at its last known attorney as set forth in its most recent SEC filing.

 

10)ATTORNEY FEES: If any attorney is employed by either party with regard to any
legal or equitable action, arbitration or other proceeding brought by such party
for enforcement of this Note or because of an alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Note, the
prevailing party will be entitled to recover from the other party reasonable
attorneys' fees and other costs and expenses incurred, in addition to any other
relief to which the prevailing party may be entitled.

 

11)OPINION OF COUNSEL: In the event that an opinion of counsel is needed for any
matter related to this Note, the Holder has the right to have any such opinion
provided by its counsel. Holder also has the right to have one such opinion
provided by Maker’s counsel at the cost of the Maker.

 

12)NOTICES: Any notice required or permitted hereunder (including Conversion
Notices) must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier. Notices will be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery.

 



MAKER:       Signature: /s/ William J Caragol Name: William J Caragol Date:
5/11/2015 Company & Position: PositiveID Corporation/CEO     HOLDER:      
Signature: /s/ Tyler Troup Name: Tyler Troup Date: 5/13/15 Company &
Position:    Circadian /Managing Director      



 





 

 



 

NOTICE OF CONVERSION

 

 

 

The undersigned hereby elects to convert principal under the Convertible
Debenture of XXXXXXX. (“XXXX”) dated 4/30/15 into shares of common stock (the
"Common Stock") according to the conditions hereof, as of the date written
below. If shares are to be issued in the name of a person other than the
undersigned, the undersigned will pay a reasonable transfer expense payable with
respect thereto. No fee will be charged to the Note Holder for any conversion,
except for such transfer expense, if any.



 

Conversion calculations: __________________________

 

Company Name: ________________________________

 

Date to Effect Conversion: ________________________



 

Conversion Price: _______________________________

  

The lower of $0.02 or 75% of the average of the three lowest closing bidprices
for 10 trading days prior to conversion or:

Adjusted as per Note for delayed delivery of previous conversion (look back
only)



 

Principal Amount of Agreement to be converted:____________________

 

Interest Amount of Agreement to be converted:_____________________

 

Principal Balance Remaining after this conversion:___________________

 

Number of shares of Common Stock to be issued: ___________________

 

 

Signature: _____________________

 

Manager

 

 

 



